the President delivered the Court’s opinion, that “ the verdict of the Tury, on the 17 * J1 second plea was defective, in this, that it did not find, % with sufficient certainty, what portion of the assets, which carpe to the hands of the appellant, were unadministered ii . .. r • , „ , „ by her, at the time oj suing out the writ of the appellees ; *66and that the appraisement offered in evidence by the appellees, though no evidence as an inventory of the estate of appellant’s intestate, ;it not having been signed by her,,- was prima facie evidence of the value thereof, and ought to have been left to the jury as such.”
The judgment was therefore reversed, and a venirefacias de novo awarded, with a direction that, on the execution thereof the appraisement stated in the bill of ex* ceptions be admitted as evidence for the purpose aboye mentioned.